The Supreme Court affirmed the judgment of the Common Pleas on March 15,1880, in the following opinion, per
Trunkey, J.:
- While it may be true that “a lawyer pleading his own *280cause is ..proverbially careless,” yet if he shows fulness, skill and exactness respecting immaterial matters, it is fair to infer that he guarded. the vital point with all his strength. The defendant having mistaken the dates when the payments of interest were due, as to them, combats the plaintiff’s case with unexcelled precision of statement. "With a docket entry before him, “May 81,1879, affidavit of cause of action and reference to record filed,” he sets out at length a charge of an infamous-conspiracy between the Prothonotary and the plaintiff’s counsel, and it is to be hoped he was as much mistaken in this as in the dates. It is some relief that he got the paper when he inquired for it. We remark that it ought not to be suffered that scandal defile the papers in a cause. Here the accuser and accused are officers of the Court: did the latter conspire-to obtain a judgment by foul means ? Or is the charge wanton and malicious ? If the accuser believed it he could have made it at the right place, when a proper investigation would! follow.
On the real point, namely, whether the defendant paid the interest, quite a* much ability is shown either to avoid setting forth the facts, or else to make an apparently good affidavit without a specific false statement. That he received the requisite notice is not denied. He does not say if he means the legal or equitable plaintiff by “proper plaintiff,” and to-whom the alleged payment of interest in advance was made, and the amount of money paid are facts withheld. The averments “that this deponent paid interest to the plaintiff much in excess of the amount due,” and “that he does not owe any interest at all upon said mortgage to the plaintiff,” constitute-the substance of the affidavit of defence, and are insufficient. It has never been held enough to prevent judgment, to say, I paid.the debt, or, I do not owe the claim.
The learned Judge of the Common Pleas was clearly right in holding the affidavit defective.
Judgment affirmed.